t c memo united_states tax_court michael r motsko petitioner and cheryl manns intervenor v commissioner of internal revenue respondent docket no filed date peter b brautigam and michael jungeris for petitioner cheryl manns pro_se julie l payne for respondent memorandum opinion holmes judge michael motsko is a skilled mechanic who runs a trucking company and repair shop in fairbanks alaska his estranged wife used to keep the books but she was less than honest in preparing their taxes and ended up serving time for signing false returns motsko has already won relief from joint liability for their taxes he now seeks relief for and background motsko graduated from high school in minnesota in and began working in construction he learned over time to run the heavy equipment used on major construction projects and in moved to alaska where he helped build the trans-alaska pipeline he has never taken a business course and only learned how to balance a checkbook in he met cheryl manns in and they married the next year they have two children a son who is now grown and a daughter still in high school who lives with motsko motsko and manns earned their living from two businesses that they cofounded the first changed names as it changed its line of work--starting out as independent excavating and then becoming evergreen construction before finally settling on its current name of evergreen trucking the last shift began when motsko bought a truck and lowboy a wheeled bed on which a driver places cargo to be hauled by the truck but the move was ill-timed the alaskan construction industry went into recession in the 1980s when oil prices collapsed and the trucking business followed evergreen’s business fizzled and unable to afford a driver motsko took over the driving himself in motsko and his wife formed a second business the hydraulics center it was a natural outlet for motsko’s growing skill as a heavy equipment mechanic it also gave the family an income when the construction industry went into its long annual hibernation from the beginning of their relationship manns had taken care of all of motsko’s finances and this continued when they started their businesses manns handled all the paperwork wrote the checks and helped their accountants prepare the tax returns while motsko did the excavating drove the truck and made the repairs manns also wrote almost all the checks for the family bills if motsko needed some money he would occasionally borrow the appropriate checkbook to pay for a specific service such as a doctor’s appointment or a part needed by one of the businesses but before he took the checkbook he would generally clear it with manns to make sure that they had enough money in the right account we specifically find manns never deliberately lied to him about anything having to do with their money and that motsko had access to all of their financial records we also find however that he did not ask her many questions and never reviewed their financial records as far as he knew she paid all their bills on time and we believe him when he testified that it was proof enough for him that no vendor had ever refused to do business with them because of nonpayment motsko might however have noticed something that was quite unusual had he dug into those records--manns unbeknownst to him had drawn up and filed an agreement establishing herself and her brother as partners of the hydraulics center business according to this agreement manns had a interest and her brother the remainder and although the hydraulics center was a partnership between manns and her brother the business license on file with the state of alaska was in her name only motsko in other words seemed to own no part of the business where he worked to add to his troubles he was also at least partially responsible for loans he and manns took out to run the hydraulics center because manns drew up the paperwork for these loans and motsko signed them without looking too closely around the irs began auditing motsko and manns’s returns manns let motsko know about this however she said that it was common for businesses to be audited and that it was nothing to worry about this case proved to be an exception manns it seems had never filed a tax_return she finally prepared and filed one--which motsko signed--in date this return reported taxes and penalties due of dollar_figure while motsko was aware of the audit he was not overly concerned by it and assumed that manns would pay the taxes just like she would any other bill in motsko began having serious back pain and so evergreen’s truck and lowboy sat idle for weeks at a time he decided to sell them because of their carrying cost and he negotiated the selling_price of dollar_figure the truck and lowboy were completely depreciated so nearly the entire sale proceeds would be taxable_income but motsko and manns did not set_aside a reserve one reason for their failure is that the sale proceeds might have been earmarked for settling a lawsuit brought against motsko for reasons unknown by a man named jerry sadler motsko and manns settled that suit in for dollar_figure but whether the money came from a loan or from the cash realized by the lowboy sale is unclear it is also possible that money from the sale went toward construction on the hydraulics center property then their troubles snowballed in date manns was indicted on counts of making and subscribing false income_tax returns for tax years and and through in may she pleaded guilty to five of these counts and promised to pay all back taxes penalties and interest in september she also filed a sentencing statement saying that she accepted full responsibility for her actions motsko was never at any time implicated in her crimes but the criminal investigation did not cause them to change their usual distribution of responsibilities and with the criminal case hanging over her manns had not taken the time to prepare their tax_return when she did finally prepare and file it in date the return reported taxes and penalties due of dollar_figure by then she had already pleaded guilty and been sentenced and motsko had by then read her letter accepting responsibility for her actions but even then he still relied on her to run the finances in answering his lawyer’s question about whether he was aware of the amount of tax due when he signed the return motsko testified yes i remember when i signed the taxes that you know i remember being it was a big sum and what i do remember is i asked cheryl about it and cheryl says she says well i’ve got a check in she said i’m going to be incarcerated she said so i can’t do nothing about it until i get back and that’s where it - it’s it that’s where it was the and returns were never audited and the commissioner accepted them as filed the irs started a collection action against motsko and manns in date and filed liens against their assets in date in date motsko filed for innocent spouse relief for and after the commissioner denied it motsko petitioned this court to review the commissioner’s decision the case was tried in alaska where motsko resided when he filed his petition manns intervened believing that motsko should remain liable with her for the unpaid and taxes discussion a married couple can choose to file their federal tax returns jointly sec_6013 if they do both are responsible for the return’s accuracy and both are jointly and severally liable for the entire tax due sec_6013 114_tc_276 this can lead to harsh results and so sec_6015 lets a spouse ask for relief from joint_and_several_liability on three grounds sec_6015 lets a spouse seek relief if he can show that he neither knew nor had reason to know of an understatement on the return sec_6015 lets divorced or separated spouses split their tax_liability both these provisions however require that the liability in question arise from a deficiency meaning that a couple has underreported their taxable_income in tax years through manns did understate their joint income motsko knew nothing about it and the commissioner granted him relief for those years under sec_6015 tax years and are a different story for those years there was no deficiency--the problem motsko faced was that part of the tax due went unpaid that left him able to seek relief only under sec_6015 because that section allows relief where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year at issue sec_6015 the commissioner has issued revenue procedures to guide the exercise of his discretion and revproc_2000_ was the one in effect when motsko asked for relief revproc_2000_15 2000_1_cb_447 we routinely refer to that revenue_procedure when we review what the commissioner did see eg 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir though we have also considered other factors 122_tc_32 appeal docketed no 9th cir we begin by noting that motsko has the burden_of_proof 119_tc_306 affd 101_fedappx_34 6th cir this means that he must show that the commissioner’s denial of relief was arbitrary capricious or without sound basis in fact jonson t c pincite butler t c pincite we have however ruled that the commissioner’s determination to deny relief under sec_6015 is subject_to de novo review ewing v commissioner t c pincite the commissioner’s continuing disagreement with ewing made him argue in this case that we should limit motsko to the evidence that was before the appeals officer who denied his relief ewing binds us though so we considered evidence that motsko presented for the first time at trial we begin our analysis with the revenue procedure’s list of conditions that a person trying to win innocent spouse relief under sec_6015 must show these include proof that he filed a joint_return did not qualify for relief under sec_6015 or c and did not fraudulently transfer property to anyone to avoid paying taxes revproc_2000_15 sec_4 2000_1_cb_448 both manns and the commissioner admit that motsko meets all these conditions we next see if motsko qualifies for the safe_harbor under section dollar_figure of the revenue_procedure revproc_2000_15 sec_4 2000_1_cb_448 the safe_harbor has three conditions and if motsko shows that he met them he would ordinarily get relief one of the three however is that he did not know when he signed the returns that the tax_liability would not be paid to prove this motsko must show that when he signed the joint_return he neither knew or had reason to know that tax reported on each of the returns would not be paid and that it was reasonable for him to believe that manns would pay the reported tax for the year id we find that motsko did not actually know in when he signed the return that the tax would not be paid but we do find he had reason to believe it wouldn’t be motsko is right to say his wife had paid all of their reported taxes in the past but by he knew that their returns for several years were being audited he also knew that he was signing the return more than a year late this was enough to trigger his duty_of inquiry because a reasonable person in his position would have gotten suspicious that manns was no longer behaving as expected see feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir knowledge of an ex-spouse’s deteriorating mental condition should have caused the taxpayer to inquire into whether his ex-spouse had paid their taxes instead of taking a closer look at what was going on however motsko continued to have nothing to do with the finances this was not reasonable by the time he signed the return we find that he actually knew that the tax would not be paid manns had already been indicted on counts of tax_evasion and pleaded guilty to of them he knew that she was on her way to jail and he testified that she had told him that there was nothing that she could do about the taxes due on the return until after she was released see kleinman v commissioner tcmemo_1994_19 wife charged with knowledge after husband indicted this leaves the balancing test--eight factors to consider in deciding whether relief would be equitable revproc_2000_ sec_4 c b pincite these factors are not the only ones that the commissioner and we can look at but they are where we start revproc_2000_15 sec_4 c b pincite ewing t c pincite those about which the parties agree are in italics weighs for relief neutral no knowledge economic hardship no significant benefit2 later compliance with federal tax laws no divorce decree liability attributable to non-requesting spouse nonrequesting spouse responsible for tax under divorce decree separated or divorced abuse present still married no abuse present weighs against relief knowledge no economic hardship significant benefit no later compliance with federal tax laws liability attributable to petitioner petitioner responsible for tax under divorce decree we address each factor that the parties disagree about knowledge as discussed above motsko either knew or had reason to know that the and taxes would not be paid this factor weighs against relief revproc_2000_15 sec_4 c b pincite does not state that the absence of a significant benefit will weigh in a petitioner’s favor but only that a significant benefit will weigh against relief nonetheless we decided in ewing t c pincite and other cases cited that the absence of a significant benefit should be a positive factor for petitioners economic hardship we must figure out whether motsko will suffer economic hardship if his request for relief is not granted the revenue_procedure refers us to the regulation in sec_301_6343-1 proced admin regs which defines economic hardship as the inability to pay reasonable basic living_expenses if taxes were paid instead in motsko’s case those taxes and penalties total over dollar_figure as for his living_expenses sec_301_6343-1 proced admin regs directs us to consider such factors as the cost of living in alaska how much of motsko’s property is exempt from levy his earning ability and any extraordinary circumstances motsko reported on a collection information statement for wage earners an irs form submitted in support of his request for relief that his monthly wages were dollar_figure and that his monthly expenses including about dollar_figure a month for his daughter’s hockey programs were dollar_figure leaving him with a monthly deficit of dollar_figure the current allowable living_expenses for a two- motsko listed his monthly expenses food clothing and misc housing and utilities transportation health care taxes income and fica other expenses total living_expenses dollar_figure big_number big_number big_number big_number motsko gave no evidence to the revenue_agent to corroborate his income or expenses but under ewing we considered the evidence he presented at trial anyway person household in alaska at motsko’s stated level of income according to the commissioner’s guidelines is dollar_figure motsko also has many assets that he could likely sell without undue_hardship he has dollar_figure in cash or cash equivalents plus dollar_figure of equity in his house and an additional dollar_figure of equity in an adjacent lot he has an unencumbered harley davidson motorcycle and a small all-terrain vehicle what looks to be either an understatement of income or overstatement of expenses when combined with these assets leads us to find that motsko would not suffer economic hardship should we deny his request for relief these assets were tied up in the divorce proceedings between motsko and manns when the case was tried that does not render them valueless without some showing by motsko that he would have no hope of regaining control_over them significant benefit the question here is whether motsko significantly benefited--beyond normal support--from the underpayment of the and taxes the couple owed taxes of dollar_figure on agi of dollar_figure the high cost of living in alaska and the absence of any suggestion that motsko’s standard of living increased leads us to conclude that he did not http www irs gov businesses small article id html these assets include cash on hand personal savings and checking accounts and other investments significantly benefit beyond normal support in in the couple owed taxes of dollar_figure on adjusted_gross_income of dollar_figure most of this income came from the sale of the lowboy and truck whether the proceeds of that sale went to settle the sadler lawsuit or to construction on the hydraulics center is not clear if the money went to settle the lawsuit motsko certainly benefited by being relieved of that debt if it went to the hydraulics center he may not have received any significant benefit if manns’s paperwork actually deprived him of any interest in that business yet even with his equity in the hydraulics center in dispute he admitted that the center was at the very least a main source of his income our decision on this factor for therefore flows from the burden of proof--motsko had it and he didn't show where the money went so we find that he did not prove that he received no significant benefit attribution for the total agi reported was dollar_figure the revenue_agent attributed of this amount or dollar_figure to motsko’s work in evergreen trucking which the agent deemed to be motsko’s schedule c business for the couple reported total agi of dollar_figure this included dollar_figure from evergreen trucking’s sale of the truck and lowboy and another dollar_figure from evergreen trucking this gave motsko in the agent’s estimation the couple’s taxable_income was dollar_figure making their tax assessed dollar_figure however the motskos had paid withholding and excess fica of dollar_figure making their overall tax due for dollar_figure of the total income for the year even though motsko argues that he never saw a penny from the lowboy sale the agent seems to have concluded that motsko earned all revenue coming from evergreen trucking and manns earned everything that come from the hydraulics center this is questionable--the couple seemed to divide the labor in both businesses fairly equally even though we acknowledge that motsko may just be an employee of the hydraulics center instead of a partner the fact remains that the revenue_agent attributed all the income from the hydraulics center to manns neither of the parties provided us with evidence to rebut the revenue agent’s conclusion what we do know however is that at least part of the taxes due can be attributed to the income-producing activities of motsko thus this factor weighs against relief payment responsibility motsko and manns did not have a final divorce decree when the case was tried so this factor is neutral other factors motsko also urges us to consider manns’s sole responsibility for the tax crimes stemming from their returns as a positive factor while we encourage all taxpayers to avoid indictment we also think doing so should be presumed rather than rewarded as a positive factor in seeking innocent spouse relief in ewing we did state that failure to participate in any wrongdoing --at least when that wrongdoing was concealed from the continued when the table is reset to reflect our findings it looks like this weighs for relief neutral no significant benefit--1993 separated or divorced later compliance with federal tax laws no divorce decree no abuse present weighs against relief knowledge no economic hardship significant benefit --1996 liability attributable to petitioner the final tally--even for the more favorable year 1993--is two factors weighing toward relief three neutral and four weighing against we agree with the commissioner that motsko and manns’s separation and motsko’s lack of significant benefit in are outweighed by the three negative factors knowledge economic hardship and attribution present--especially since knowledge or reason to know that a tax would be unpaid is an extremely strong factor weighing against relief rev_proc continued spouse asking for relief--could be a positive factor ewing t c pincite but the wrongdoing in ewing was underpaying the taxes not filing feloniously false returns and manns’s crimes did not affect the two tax years litigated in this case sec_4 c b pincite we therefore conclude that the commissioner did not abuse his discretion in denying motsko relief from joint_and_several_liability for tax years and decision will be entered for respondent
